SULLIVAN, J.
Epitomized Opinion
The indictment charged larceny of certain money. Kudla enticed H, the prosecuting witness, to enter a card game, and loan him money, which he assured H he would return with 20 per cent of his winnings, which he was sure to make. The deck of cards was so constructed that the banker in the game was sure to lose. H was ignorant of the game and was led by K to believe that the banker was certain to win. H loaned money to K with which to play and hazarded his own upon K’s assurance of winning. He became the banker, but lost. The Court of Appeals held:
1. If the money was a loan, it could not be larceny, because it would be in the nature of a game of chance, the final ownership of the money depending upon the result of the game.
Attorneys — L. D. Hedrick, for Kudla; H. E. Parsons, for the State.
2. That when H parted with possession of the money he intended to part with the title to it, depending upon the result of the game. There was an actual parting of not only the possession of the money but the title to it with full consent. That while fraud was practiced upon H, the title passed voluntarily from his possession. This passing of the title, in addition to the delivery of- possession, takes the case out of the larceny statute, under the law as law down in 26 OS. 15. Judgment reversed.